            Case 2:19-cv-05988-MMB Document 8 Filed 06/17/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SADDAM ABDULLAH,                             :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVIL ACTION NO. 19-CV-5988
                                             :
BLANCHE CARNEY, et al.,                      :
    Defendants.                              :

                                            ORDER

       AND NOW, this 17th day of June, 2020, upon consideration of Plaintiff Saddam

Abdullah’s Complaint (ECF No. 3), it is ORDERED that:

       1.      For the reasons stated in the Court’s Memorandum, the following claims are

DISMISSED WITHOUT PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii):

               a. All claims against the Defendants in their official capacities;

               b. Claims based on denial of outdoor exercise; and

               c. Claims based on censorship, destruction, or other interference with Abdulla’s

                     mail.

       2.        Abdullah is given thirty (30) days to file an amended complaint in the event he

can allege additional facts to amend his dismissed claims. Any amended complaint shall identify

all defendants in the caption of the amended complaint in addition to identifying them in the

body of the amended complaint, shall state the basis for Abdullah’s claims against each

defendant, and shall bear the title “Amended Complaint” and the case number 19-5988. If

Abdullah files an amended complaint, his amended complaint must be a complete document that

includes all of the bases for Abdullah’s claims, including claims that the Court has not yet
            Case 2:19-cv-05988-MMB Document 8 Filed 06/17/20 Page 2 of 2




dismissed if he seeks to proceed on those claims. Claims that are not included in the amended

complaint will not be considered part of this case. When drafting his amended complaint,

Abdullah should be mindful of the Court’s reasons for dismissing his claims as explained in the

Court’s Memorandum. Upon the filing of an amended complaint, the Clerk shall not make

service until so ORDERED by the Court.

       3.       If Abdullah does not file an amended complaint the Court will direct service of

his initial Complaint on Defendants so that he may proceed only on his claims against the

Defendants in their individual capacities based on his placement in administrative segregation as

discussed in the Court’s Memorandum. 1 Abdullah may also notify the Court that he seeks to

proceed on these claims rather than file an amended complaint. If he files such a notice,

Abdullah is reminded to include the case number for this case, 19-5988.

                                             BY THE COURT:

                                                            s/ Michael M. Baylson

                                             MICHAEL M. BAYLSON, J.




1
 Per the Court’s February 14, 2020 Order (ECF No. 6), the time to serve process under Fed. R.
Civ. P. 4(m) is has already been extended to the date 90 days following the issuance of
summonses by the Clerk of Court.
